Citation Nr: 0017027	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-47 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the post-operative 
residuals of a nerve disorder in the right wrist and forearm, 
variously described as cubital tunnel syndrome, Guyon's canal 
syndrome, or carpal tunnel syndrome.

2.  Entitlement to an increased rating for disability of the 
right foot and right great toe, status post multiple 
operations, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to December 
1993.

The issue of entitlement to service connection for the nerve 
disorder in the right wrist and forearm is on appeal before 
the Board of Veterans' Appeals (Board) from a December 1994 
RO rating decision which, in pertinent part, denied the 
veteran's claim for service connection for cubital tunnel 
syndrome.  The Board notes that, while the veteran was 
mistakenly informed that she had not submitted a timely VA 
Form 9 to perfect her appeal as to this issue, the RO 
rectified this error in August 1999, by informing the veteran 
that she had indeed submitted a timely substantive appeal.  
The veteran was given notice that the Board would address her 
claim, and she was informed that she and her service 
representative had the opportunity to submit additional 
evidence and contentions with regard to the claim.  

In its December 1994 decision, the RO also granted service 
connection, and assigned a 10 percent disability rating, for 
the veteran's disorder of the right foot and right great toe, 
characterized at that time as "history of surgery with 
fusion of meta[tarso]phalangeal joint, right great toe 
residual pain and S/P [status post] excised medial sesamoid 
bone from the right foot diagnosed as multiple foot 
surgeries".  Following another operation in May 1995, the 
veteran was granted a temporary total disability rating for 
convalescence, under 38 C.F.R. § 4.30, and thereafter 
returned to the 10 percent rating.  This case is also now on 
appeal from a June 1996 RO decision, which, in pertinent 
part, denied the veteran's claim for a rating in excess of 10 
percent for her right foot and right great toe disability, 
after the temporary total rating was no longer in effect.  

Since the veteran has had numerous operations on the right 
foot and great toe, including another since service 
connection was initially granted, the Board has re-
characterized the issue, as stated above, in order to more 
accurately identify the veteran's disability.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is an approximate balance in the evidence as to 
whether the veteran's post-operative residuals of a nerve 
disorder in the right wrist and forearm are shown to have 
resulted from service.

3.  The veteran's disability of the right foot and right 
great toe, status post multiple operations, is manifested by 
complaints of pain and tenderness to palpation along the 
dorsal, medial, and plantar aspects of the right first 
metatarsophalangeal (MTP) joint, a well-healed scar over the 
right great toe consistent with multiple surgeries, a slight 
increase in redness over the right great toe region, no 
swelling, no joint motion at the interphalangeal joint or at 
the MTP joint distally, and slightly diminished right ankle 
strength, which all result in minimal gait disturbance and a 
mildly decreased step length and push-off. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
postoperative residuals of a nerve disorder in the right 
wrist and forearm, variously described as cubital tunnel 
syndrome, Guyon's canal syndrome, or carpal tunnel syndrome, 
had their origin in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303(b) (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for musculoskeletal disability of the right foot and 
right great toe, status post multiple operations, have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, including Diagnostic Code 
5278 (1999).

3.  The painful postoperative scarring, as a residual of the 
veteran's surgery for her service-connected disability of the 
right foot, warrants a separate 10 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 
4.1, 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Records from the veteran's period of active duty show that 
she was treated on numerous occasions for problems with the 
right foot and right great toe, following a traumatic injury 
in November 1988.  Diagnoses since 1988 included RSD (reflex 
sympathetic dystrophy), tendonitis, nerve entrapment, plantar 
fasciitis, turf toe, chronic foot pain, degenerative joint 
disease, Joplan's neuroma, and hallux hammertoe with medial 
sesamoiditis.  The records indicate that treatment for the 
problems with the right foot and the right great toe involved 
multiple operations, including an arthrotomy, lateral 
sesamoidectomy, medial sesamoidectomy, Jones suspension of 
exterior hallucis longus tendon, and fusion of the 
interphalangeal joint of the right great toe. 

The service medical records also disclose that the veteran 
was treated in October 1992, for complaints of a one-year 
history of intermittent numbness in the 4th and 5th digits and 
ulnar border of the right hand.  It was noted that the 
problem had been more persistent in recent months, that there 
was no weakness or muscle atrophy, that there had been no 
injury to the elbow or the wrist, and that the veteran did 
not describe a carpal tunnel pattern.  The diagnostic 
impression, following a nerve conduction study, was mild 
features of right ulnar sensory neuropathy, at least at the 
wrist and possibly in the forearm.  Another October 1992 
consultation sheet indicates that the veteran's symptoms 
included a positive Tinel's sign at the Canal of Guyon, and 
decreased pinprick at the lateral aspect of the right hand.  
The partially illegible assessment appears to indicate 
entrapment of the secondary fabric of the ulnar nerve at the 
Canal of Guyon at the wrist, no clinical support of CTS, 
(illegible), or thoracic outlet syndrome.

In January 1993, the veteran was given a cortisone shot to 
the Canal of Guyon, which reportedly did not relieve her 
problems.  A March 1993 record noted complaints of numbness 
in the last two digits on the right hand, and findings of a 
positive Tinel's sign at the Canal of Guyon.  The diagnosis 
was entrapment of the ulnar nerve at the Canal of Guyon.  On 
consultation in September 1993, the examiner observed a 
positive Tinel's sign at the wrist, and decreased sensation 
to light touch.  The assessment was ulnar nerve entrapment at 
the Guyon's canal.

In October 1993, an examining physician noted the veteran's 
history of numbness and her complaints of ulnar wrist pain 
when writing.  The impression was probable cubital tunnel 
syndrome.  On another October 1993 consultation sheet, 
physical examination revealed muscle weakness, and positive 
Tinel's sign at the cubital tunnel, Guyon's canal.  The 
clinical assessment included decreased strength in the right 
hand leading to decreased sensation in the right hand.  The 
records show that the veteran was sent for EMG 
(electromyography) and NCV (nerve conduction study) in 
November 1993, and the file contains the raw data from the 
examiner's electordiagnostic report (EDX).  The consulting 
physician's impression included: normal EDX study; no EDX 
evidence of right ulnar sensory/motor neuropathy across the 
wrist and elbow; no EDX evidence of right thoracic outlet 
syndrome (TOS); and no EDX evidence of right carpal tunnel 
syndrome.  A November 1993 record from the hand clinic 
indicated that the veteran's symptoms continued, and that the 
etiology was unclear.  On another November 1993 record, the 
veteran noted that she had experienced right arm numbness for 
more than two years.  She indicated that doctors had informed 
her that she might have multiple sclerosis (MS), and that she 
may need surgery on the right ulnar nerve.  It was noted that 
the veteran was to return in four months for another 
evaluation.

At her December 1993 examination prior to separation from 
service, the veteran's upper extremities were evaluated as 
normal, and her feet were reported to be abnormal.  
Physician's notes indicated that the veteran had no right 
great toe motion.  The summary of defects indicated that the 
veteran was S/P (status post) multiple foot surgeries.  On 
her report of medical history, the veteran indicated that she 
had prior problems with broken bones, arthritis, rheumatism, 
or bursitis, bone or join or other deformity, and foot 
trouble.  Physician's notes, on the reverse, indicate that 
the veteran had undergone multiple surgeries on her right 
great toe, and that surgery was again scheduled for March 
1994.  They also show that the veteran was diagnosed with 
cubital tunnel syndrome in March 1993, which was possibly 
secondary to MS.  A note indicated that the veteran was being 
examined again in March 1994.    

In January 1994, the veteran submitted a claim for service 
connection for numerous disorders, including the residuals of 
surgery on the right great toe and cubital tunnel syndrome.

June 1994 records from the Keller Army Hospital at West 
Point, New York, show that the veteran was admitted with the 
diagnoses of right Guyon's and carpal tunnel syndrome, right 
wrist.  She then underwent surgical procedures, including 
right Guyon's canal release and carpal tunnel release.   

Upon VA examination of the joints in September 1994, it was 
noted that the veteran had a problem with her big toe, that 
she had some numbness in the 4th and 5th fingers on the right 
in the past, and that she had carpal tunnel surgery done in 
June 1994.  The examiner reported that the veteran stated 
that the numbness in the fingers had disappeared since the 
surgery, and she had no further problems.  On clinical 
evaluation, the veteran was noted to have a scar on the 
flexor surface of the right wrist that was described as 
purplish, nondepressed, and nontender.  The wrist itself was 
noted to be nontender, and there was no limitation of motion.  
Her grip was reportedly good, and there was no loss of 
sensation in the right hand.  The diagnosis was status post 
carpal tunnel syndrome, right, currently in remission 
following surgery. 

VA X-rays taken in September 1994 revealed post-surgical 
changes described as fusion of the interphalangeal joint of 
the right great toe, a tubular defect seen through the distal 
first metatarsal which undoubtedly was the site of a previous 
transfixation wire, and an indication that the lateral aspect 
of the head of the first metatarsal had been surgically 
excised.

In a December 1994 decision, the RO granted service 
connection, with a 10 percent disability rating, for the 
veteran's right foot disorder, characterized as history of 
surgery with fusion of metatarsophalangeal joint, right great 
toe residual pain and S/P excised medial sesamoid bone from 
the right foot diagnosed as multiple foot surgeries.  By this 
decision, the RO also denied the veteran's claim for service 
connection for cubital tunnel syndrome, finding that her 
symptoms had resolved following the June 1994 operation.

May 1995 records from the Keller Army Hospital indicate that 
the veteran underwent fusion of the 1st right MTP joint.      

In a February 1996 letter, a military podiatrist noted that 
he had treated the veteran at the hospital in West Point 
since 1989, for chronic pain in the right foot.  He noted 
that the veteran's records showed that her original foot 
problem was a fracture of the lateral sesamoid bone in the 
right foot, which occurred when someone stepped on it in 
November 1989.  Treatment for that problem reportedly 
consisted of several modalities, including five different 
surgeries that were done to alleviate the original problem, 
as well as to correct/reduce iatrogenic problems created by 
surgical intervention.  The podiatrist listed the surgeries 
on the right foot as follows:  exploratory surgery of the 
symptomatic area (12/90); lateral sesmoidectomy (Oct. 1991); 
medial sesmoidectomy with extensor hallucis longus tendon 
transfer (June 1993); fusion of the interphalangeal joint, 
right great toe (December 1993); and fusion of the first 
right metatarsophalangeal joint (May 1995).  The physician 
reported that, at present, the veteran's right great toe was 
in a rigid, elevated position, which did not come into 
contact with the floor when she stood.  He reported that she 
had tenderness along the dorsal, medial, and plantar aspects 
of the first right MTP joint on palpation.  The physician 
further noted that the veteran walked with an apropulsive 
gait and was unable to stand or walk for very long (i.e., 
only minutes) before experiencing pain and swelling at the 
base of the toe.  The podiatrist ordered special shoes for 
the veteran and noted that, due to her condition, she would 
always need a job that required her to do a minimal amount of 
standing or walking. 

In an August 1996 letter, a private chiropractor indicated 
that the veteran's foot did not move normally or bear weight 
in the proper distribution.  He stated that these 
abnormalities caused her to stand and walk irregularly, and 
that the permanent postural and gait changes caused her pain 
and discomfort in the foot and led to compensatory changes in 
the rest of her body as well.  

In her September 1996 notice of disagreement regarding her 
claim for an increased rating, the veteran asserted that the 
position and angle of the toe, along with swelling of the 
entire left half of the foot (top, bottom, and side), made 
wearing shoes, standing, and walking extremely painful and 
sometimes impossible. 

On VA examination in January 1997, it was noted that the 
veteran reported complaints of right foot pain along the 
medial aspect and instep, occasional diminished sensation in 
the right big toe with episodes of hyperesthesia, and 
problems wearing shoes that are not customized.  Her prior 
injury and surgical history were also noted.  Physical 
examination revealed that sensation was intact except for 
some diminished sensation in the right toe area.  It was 
noted that the toe could not flex and was painful on attempts 
to maneuver it.  Physical examination of the upper 
extremities showed that the range of motion on extension and 
flexion of the right wrist was diminished, and that the 
veteran had a scar from a 1994 carpal tunnel surgery.  
Regarding the veteran's right wrist, the physician found that 
extension was to 38 degrees on the right and to 58 degrees on 
the left, that flexion was to 48 degrees on the right and to 
78 degrees on the left, and that wrist ulnar deviation was to 
18 degrees on the right and to 20 degrees on the left.  The 
examiner indicated that the veteran would be referred to the 
orthotic and prosthetic clinic for further suggestions 
regarding a custom-fitted shoe.  X-rays of the right foot 
revealed that the veteran's first metatarsophalangeal joint 
and the first interphalangeal joint were fused.

In a statement attached to her March 1997 VA Form 9, the 
veteran indicated that the January 1997 VA examination was 
insufficient for rating her right foot disorder because the 
examiner did not actually look at, touch, or reexamine the 
foot.  With this statement, the veteran submitted additional 
medical records from Keller Army Hospital, documenting her 
recovery following the most recent right foot operation, in 
May 1995.  The most recent record, dated in December 1995, 
showed that the veteran was still unable to wear normal shoes 
and that her foot felt better with the use of the insert made 
on the previous visit.  

In an August 1998 letter, private physician Timothy J. 
Whyatt, D.P.M., reported that the veteran was currently being 
treated for reflex sympathetic dystrophy syndrome (RSDS) in 
the right foot.  The physician noted the veteran's medical 
history, including the inservice injury and subsequent 
operations.  Describing her current symptoms, Dr. Whyatt 
stated that the veteran had significant scar tissue formation 
of the right foot with intense pain with ambulation and at 
rest, radiating from the mid arch area to the end of her big 
toe.  He noted that adaptation as well as progression of the 
RSDS over the years had led to pain in the entire bottom 
aspect of the foot, as well as the top.  Multiple 
conservative measures to relieve the pain had reportedly 
provided no relief whatsoever.  He stated that, in his 
opinion, the veteran's condition will more than likely be 
progressive and extremely debilitating, and may even end up 
in 100% disability.  The physician noted that the veteran was 
finding it difficul to perform simple actions, and was 
essentially limited to minimal shoe gear to accommodate the 
deformity and pain.  In conclusion, Dr. Whyatt stated that, 
in his opinion, the veteran has been forcing herself to 
continue to work and to ambulate normally even though she is 
a minimum of 70 percent disabled with this condition and will 
more than likely continue to progress to 100 percent 
disability.  The podiatrist indicated that he based his 
opinion on the fact that the veteran had not responded in any 
way to any therapy options to that point.  

The report of a September 1998 VA examination of the feet 
noted the veteran's history of inservice injury and 
subsequent operations.  Current complaints were reported to 
include pain that occasionally shot back in towards her heel 
and was exacerbated by ambulating in tight shoes.  The 
veteran also reported that she could not wear any ladies' 
shoes, since they exacerbated the irritation along the skin 
end and also irritated the first great toe.  Clinical 
evaluation revealed a well-healed scar with no exudate over 
the right great toe, consistent with probable multiple 
surgeries using the same incision line.  The examiner noted a 
slight increase in redness over the right great toe region, 
no significant swelling, and no joint motion at the 
interphalangeal joint or at the MTP joint distally.  It was 
noted that the veteran gave a rather marked jump response to 
touching the skin all along the medial portion of her foot 
distally and proximally, and that she gave pain responses to 
motions of the right forefoot.  The examiner stated that the 
veteran was able to walk with minimal gait disturbance, and 
that she just had a mildly decreased step length on the right 
side, with an apparently decreased push-off.  Ankle strength 
was reported to be slightly diminished on the right, in an 
apparent pain response.  There was no sign of extensor 
hallucis longus to the right great toe, and the veteran could 
not abduct that toe.  The diagnostic impression included 
fusion of the MTP joint and interphalangeal joint of the 
right great toe, with hypersensitivity of the skin in the 
medial aspect of her right foot.  The plan was for the 
veteran to be referred to the prosthetic department to get 
shoes and possible orthotic devices to help eliminate her 
pain.  In an addendum, it was noted that September 1998 X-
rays revealed post-surgical changes in the first MTP joint 
and interphalangeal joint of the big toe.   


II.  Legal Analysis

A.  Service connection for post-operative residuals of nerve 
disorder in
the right wrist and forearm, variously described as cubital 
tunnel
syndrome, Guyon's canal syndrome, or carpal tunnel syndrome

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or was aggravated by 
service. 38 U.S.C.A. § 1110.  Service connection may be 
granted for a disease first diagnosed after service, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board finds the veteran's claim of service connection for 
the post-operative residuals of a nerve disorder of the right 
arm is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  It is plausible.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107(a).

The evidence shows that the veteran had consistent inservice 
treatment, during her last year of service, for problems 
involving the right forearm/wrist and numbness in the 
fingers.  The objective findings while in service included a 
positive Tinel's sign at the Canal of Guyon.  Inservice 
diagnoses included ulnar nerve entrapment, impingement of the 
ulnar nerve, and cubital tunnel syndrome.  At separation in 
December 1993, it was noted that the veteran would be seen 
for another examination of these complaints in four months.   

Shortly after separation, in June 1994, the veteran was 
diagnosed with Guyon's canal and carpal tunnel syndrome.  She 
was hospitalized, and underwent surgical release of the 
Guyon's canal and carpal tunnel in an effort to relieve the 
nerve problems in her right upper extremity.  While the 
immediate postoperative diagnosis was status post carpal 
tunnel syndrome, right, currently in remission following 
surgery, the Board notes that the findings on the January 
1997 VA examination appear to indicate that the veteran's 
right wrist problems have returned.  Specifically noted in 
this regard were the objective findings of limitation of 
motion in the right wrist.  During that examination, the 
physician found that extension was to 38 degrees on the right 
and to 58 degrees on the left, that flexion was to 48 degrees 
on the right and to 78 degrees on the left, and that wrist 
ulnar deviation was to 18 degrees on the right and to 20 
degrees on the left. 

With the service medical records showing a right wrist 
disorder during service in 1992 and at separation in 1993, 
the evidence of ongoing, postservice problems and surgery in 
1994, and the findings of continuing symptomatology on the 
1997 VA examination, the Board finds that the record, 
although not preponderating in support of the claim, at least 
raises an issue of a reasonable doubt as to the issue of 
service connection, the benefit of which should be resolved 
in the veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

In spite of the lack of a definitive statement from a 
physician linking the most recent symptoms to service, there 
appear to be credible findings tending to show that the 
veteran's inservice right wrist problems have continued to 
this day.  Based upon these facts, and giving the benefit of 
the doubt to the veteran, the Board finds that the veteran's 
postoperative residuals of a nerve disorder of the right arm 
are due to service.

B.  Increased rating for a disorder of the right foot and 
right great toe, status
post multiple operations, currently evaluated as 10 percent 
disabling

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals), has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded. See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  Hence, VA has a duty to assist her in 
developing the facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  
In this case, the veteran has reported dissatisfaction with 
the current  evaluation of her disorder of the right foot and 
great toe and, accordingly, the claim is well grounded.

We note that the United States Court of Appeals for the 
Federal Circuit recently issued a decision which casts some 
doubt upon the above holdings of the Court of Appeals for 
Veterans Claims as to the proposition that a veteran's claim 
for a higher rating is well grounded simply because the 
veteran asserts increased disability.  See Glover v. West, 
185 F.3d 1328 (Fed. Cir. 1999).  Therein, the Court stated:



[T]he veteran must come forward with at least some 
evidence that there has in fact been a material 
change in his or her disability when that veteran 
seeks a rating increase.  A bald, unsubstantiated 
claim for an increase in disability rating is not 
evidence of a material change in that disability 
and is insufficient to trigger the agency's 
responsibility to request a reexamination.

Id., at 1333 (emphasis in original).  In this case, the RO 
has already gone ahead and accorded the veteran an additional 
examination.  Thus, to whatever extent the RO went further 
than the law requires, any such error was harmless to the 
veteran.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations, which are potentially 
applicable through assertions, and issues raised in the 
record must be considered.  See Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

In addition, the Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

In the instant matter, the Board is satisfied that all 
relevant facts have been properly developed in this case.  
The pertinent postservice private and VA medical records have 
been associated with the claims file, and the veteran's 
service-connected disorder of the right foot and great toe 
have been examined as recently as September 1998. 

The record shows that the disability due to the veteran's 
service-connected disorder of the right foot and great toe is 
manifested by complaints of pain and tenderness to palpation 
along the dorsal, medial, and plantar aspect of the right 
first MTP joint, a well-healed scar over the right great toe 
consistent with multiple surgeries, a slight increase in 
redness over the right great toe region, no swelling, no 
joint motion at the interphalangeal joint or at the MTP joint 
distally, and slightly diminished right ankle strength.  The 
symptoms were noted to result in minimal gait disturbance and 
a mildly decreased step length and push-off.  This disorder 
is currently rated as 10 percent disabling under 38 U.S.C.A. 
§ 4.71a, Diagnostic Code (DC) 5278 (the analogous provision 
addressing claw foot).  

Diagnostic Code 5278 provides for a 10 percent disability 
rating when the unilateral disorder causes the great toe to 
be dorsiflexed, with some limitation of dorsiflexion at the 
ankle, and definite tenderness under the metatarsal heads.  A 
20 percent disability rating is warranted when the unilateral 
disorder results in all toes tending to dorsiflexion, with 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads.

Turning to the most recent medical evidence on file, the 
September 1998 VA examination report, the Board finds, as 
noted above, that the veteran's service-connected disorder of 
the right foot and great toe results pain and limitation of 
motion around the great toe and the interphalangeal and 
metatarsophalangeal joints.  The medical evidence on file 
does not show that the disability has affected all of her 
toes, that it has limited dorsiflexion of the ankle to a 
right angle, or that it has caused a shortening of the 
plantar fascia.  Without these more severe findings, a rating 
in excess of 10 percent is not warranted under DC 5278.

The Board notes that there are other provisions that provide 
for ratings in excess of 10 percent for orthopedic disorders 
of the feet.  These provisions, however, are not applicable 
to the veteran's situation, since the current disability does 
not result in objective evidence of marked deformity, 
swelling, and characteristic callosities (which would be 
necessary for a 20 percent rating under DC 5276); moderately 
severe malunion or nonunion of the tarsal or metatarsal bones 
(required for a higher rating under DC 5283); or moderately 
severe residuals of a foot injury (the criteria for an 
increased rating under DC 5284).   

The preponderance of the evidence shows that the 
musculoskeletal impairment from the service-connected 
deformity of the right foot and great toe is no more than 
10 percent disabling under the applicable rating provisions.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increase in the current 10 percent rating must be denied.  
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

We have considered the case of DeLuca v. Brown, 8 Vet.App. 
202 (1995), wherein it was held that ratings based upon 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and that the effects of pain and other 
symptoms on use and flare-ups must be taken into account in 
rating the disability.  In this regard, while the latest VA 
examination revealed complaints of pain and complete 
limitation of motion at fused joints in the right great toe, 
the Board concludes, as explained above, that no higher 
rating is possible because the limitation of motion is 
already addressed in the current 10 percent disability 
rating. 

While the veteran's disorder may not warrant a higher rating 
under DeLuca or the other Diagnostic Codes pertaining to 
disability of the feet, an additional rating may be granted 
based upon the veteran's surgical scarring.  The Board notes 
that, in Esteban v. Brown, 6 Vet.App. 259 (1994), the Court 
held that a veteran could be rated separately for disability 
involving a scar, disfigurement, and muscle injury, where 
none of the symptomatology for any of the conditions was 
duplicative or overlapping with the symptomatology of the 
other conditions.  The ratings could then be combined.  In 
the instant case, the record shows that the veteran has scars 
from her numerous operations attempting to relieve her 
service-connected disorder of the lower extremity.  While the 
orthopedic component of the disability is addressed in 
Diagnostic Code 5278, the disability due to painful scarring 
is not considered in that provision.

The determination of the level of disability due to scarring 
is, in this case, made under 38 C.F.R. § 4.118, DC 7804, 
which provides a 10 percent rating for scars that are 
"superficial, tender and painful on objective 
demonstration".  In this instance, the Board finds that an 
additional 10 percent disability rating is in order due to 
the veteran's complaints of pain and tenderness to palpation 
of the skin on the foot near the right great toe, the 
objective evidence of scarring from the multiple operations, 
and the medical finding on the private podiatrist's September 
1998 statement indicating that the veteran has significant 
scar tissue formation of the right foot with intense pain 
with ambulation and rest.  This 10 percent disability rating 
may be combined, in the RO's calculation of benefits payable, 
with the 10 percent disability rating already assigned for 
the orthopedic symptoms associated with the veteran's 
service-connected disability.  See Esteban, supra.

We further note that, in view of the Court's holding in 
Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for her service- 
connected disability, as the Court indicated can be done in 
this type of case.  Review of the records reveals that, 
before the veteran's latest foot surgery in May 1995, her 
disorder had caused discomfort and disability not dissimilar 
to the present disability picture.  Under the applicable 
criteria noted above, we conclude that the veteran's 
postoperative right foot disability was never more, or less, 
severe than it is at present.  As a result, the 10 percent 
rating since separation from service is appropriate, and 
staged ratings are not in order. 



ORDER

Service connection for the post-operative residuals of a 
nerve disorder in the right wrist and forearm (variously 
described as cubital tunnel syndrome, Guyon's canal syndrome, 
or carpal tunnel syndrome), is granted.

Entitlement to a rating in excess of 10 percent for a 
disorder of the right foot and right great toe, status post 
multiple operations, is denied.

A separate 10 percent rating for the veteran's surgical 
scarring, as a residual of surgery on her right foot, is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

